                   3:20-cv-03198-SEM-TSH # 19     Page 1 of 5
                                                                                   E-FILED
                                                        Monday, 01 March, 2021 04:23:36 PM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

SHARON BRANDENBERG,          )
on behalf of herself and all other
                             )
persons similarly situated,  )
known and unknown,           )
                             )
         Plaintiff,          )
                             )
    v.                       )            Case No. 20-cv-3198
                             )
MERIDIAN SENIOR LIVING, LLC, )
                             )
         Defendant.          )

                                     OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter comes before the Court on Defendant Meridian Senior

Living, LLC’s (Meridian) Motion to Stay Proceedings (d/e 16) (Motion to

Stay). For the reasons set forth below, the Motion to Stay is ALLOWED in

part. The Court will stay discovery until the District Court rules on

Meridian’s pending Motion to Dismiss (d/e 9).

                               BACKGROUND

      Plaintiff Sharon Brandenberg brings this action against her former

employer Meridian for violations of the Illinois Biometric Information Privacy

Act (BIPA). Brandenberg filed the action in Sangamon County, Illinois,

Circuit Court. Meridian removed the action to this Court. Notice of

                                 Page 1 of 5
                     3:20-cv-03198-SEM-TSH # 19     Page 2 of 5




Removal (d/e 1). Brandenberg alleges that Meridian operated eight long-

term care facilities in Illinois, including the Villas of Holly Brook, located in

Newton, Illinois (Villas). Brandenberg worked at the Villas from November

21, 2017 to April 21, 2020. Meridian required Brandenberg to provide

Meridian with her fingerprint because Meridian required employees to use

their fingerprints to clock in and out of work. See Notice of Removal,

Exhibit A, Class Action Complaint, ¶¶ 108. Brandenberg alleges Meridian

thereby violated the BIPA by failing to provide required notices to

Brandenberg and securing her written consent before capturing her

fingerprints (Count I); failing to create written policies, make them publicly

available, establish a retention schedule and destruction guidelines for

retained biometric information (Count II); disseminating Brandenberg’s

fingerprints to Meridian’s time-keeping vendor without her consent (Count

III). She brings the action on behalf of herself and the other employees of

Meridian’s facilities in Illinois.

      Meridian filed the Motion to Dismiss. Meridian argues that

Brandenberg’s claims are preempted by the Illinois Workers’ Compensation

Act, 820 ILCS 305/1; her claims are barred by either the Illinois one-year

statute of limitations for publications of matter violating the right to privacy,

735 ILCS 5/13-201, or the two-year statute of limitations for personal injury

                                     Page 2 of 5
                   3:20-cv-03198-SEM-TSH # 19      Page 3 of 5




torts, 735 ILCS 5/13-202. Meridian also argues that Brandenberg fails to

state a claim because she fails to allege negligence, recklessness, or

intent; and she fails to state a claim because her claims are barred by the

Illinois doctrine of assumption of the risk. See Motion to Dismiss. The

parties have fully briefed the Motion to Dismiss, and it is pending before the

District Court. Brandenberg argues that the five-year catch-all statute of

limitations applies to BIPA claims. 735 ILCS 5/13-205; Plaintiff’s Response

to Defendant Meridian Senior Living, LLC/s Motion to Dismiss Plaintiff’s

Class Action Complaint (d/e 12), at 4-8.

      Meridian now asks the Court to stay the proceedings and wait for

decisions in four appeals now pending: Cothron v White Castle System,

Inc., Case No. 20-3202 pending before the Seventh Circuit Court of

Appeals; Tims v. Black Horse Carriers, Inc., Case No. 1-20-0562, pending

before the Illinois Appellate Court for the First District; Marion v. Ring

Container Techs., LLC, No. 3-20-0184, pending before the Illinois Appellate

Court for the Third District; and McDonald v. Symphony Bronzeville Park,

LLC, No. 126511, pending before the Illinois Supreme Court. The Cothron

case is considering whether a cause of action under BIPA accrues when

the defendant first captures the biometric information, or whether a new

cause of action accrues every time a person used such biometric

                                  Page 3 of 5
                   3:20-cv-03198-SEM-TSH # 19      Page 4 of 5




information, such as each time an employee used her fingerprint to clock in

or out. The Tims and Marion cases address which statute of limitations

applies. The McDonald case addresses whether the IWCA preempts

employees’ claims against employers under the BIPA. Brandenberg

opposes the proposed stay.

                                  ANALYSIS

      The Court has “broad discretion in deciding whether to stay
      proceedings as an incident to its power to control its own
      docket consistent with equity, judicial economy and the parties'
      interests.” United States Securities and Exchange Commission
      v. Glick, 2019 WL 78958 at *5 (N.D. Ill. Jan. 2, 2019). “Courts
      often consider the following factors when deciding whether to
      stay an action: (i) whether a stay will unduly prejudice or
      tactically disadvantage the non-moving party, (ii) whether a stay
      will simplify the issues in question and streamline the trial, and
      (iii) whether a stay will reduce the burden of litigation on the
      parties and on the court.” Markel American Ins. Co. v. Dolan,
      787 F.Supp.2d 776, 779 (N.D. Ill. May 11, 2011).

Mintun v. Kenco Logistics Services LLC, 2020 WL 1700328, at *1 (C.D. Ill.

April 7, 2020). The Court, in its discretion and upon consideration of these

principles, will not stay the District Court’s consideration of the Motion to

Dismiss. The matter has been fully briefed so neither party will be required

to expend any more time or energy on that motion. The District Court can

review the parties’ submissions and research the law and determine the

appropriate resolution of the Motion to Dismiss. The Court sees no reason

to delay consideration of the Motion to Dismiss.
                                  Page 4 of 5
                   3:20-cv-03198-SEM-TSH # 19    Page 5 of 5




      The Court will, however, stay discovery until after the District Court

rules on the Motion to Dismiss. A stay of discovery should not unduly

prejudice either party because the Motion to Dismiss has been fully briefed

and is ready for decision. The District Court’s decision on the Motion to

Dismiss could make discovery unnecessary or affect the scope of

discovery. The Court, in its discretion, determines that staying discovery is

appropriate under these circumstances.

      THEREFORE, IT IS ORDERED that Defendant Meridian Senior

Living, LLC’s Motion to Stay Proceedings (d/e 16) is ALLOWED in part.

The Court stays discovery in this matter until the District Court rules on

Meridian’s pending Motion to Dismiss (d/e 9). The Motion to Stay is

otherwise DENIED.

ENTER: March 1, 2021

                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                                 Page 5 of 5
